Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                            CASE NO.:

  ALLAN McHENRY,

                  Plaintiff,
   vs.

   NEWREZ LLC, D/B/A SHELLPOINT
   MORTGAGE SERVICING,

              Defendant.
  ___________________________________/

                                           COMPLAINT

         COME NOW, the Plaintiff, ALLAN McHENRY (“Plaintiff”, “McHenry”), by and

  through his undersigned counsel, and bring this action against the Defendant, NEWREZ, LLC,

  d/b/a SHELLPOINT MORTGAE SERVICING, (“Defendant”, “NEWREZ”) and in support

  alleges as follows:

                                        INTRODUCTION

         1.      This is an action brought by Plaintiff for Defendant's violation of the Real Estate

  Settlement Procedures Act, 12 U.S.C. § 2601, et seq. (“RESPA”), and its implementing

  regulations.

         2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

  agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

  periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

  and Regulation Z, 12 C.F.R. § 1026, RESPA and the respective implementing regulations.
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 11




         3.      Specifically, Plaintiffs seek the remedies as provided in RESPA for the Defendant's

  failure to comply with Section 2605(k) of RESPA, Sections 1024.35 and 1024.36 of Regulation

  X.

                                           JURISDICTION

         4.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

  alleges a federal claim and requires the resolution of substantial questions of federal law.

         5.      Moreover, this case is a civil action arising under the laws of the United States over

  which this Court has original jurisdiction under 28 U.S.C. § 1331.

         6.      Venue in this District is proper because the property (the “subject property”) is

  located in Miami-Dade County, Florida, and this is the district where a “substantial part of the

  events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2).

                                              PARTIES

         7.      At all times material hereto, the Defendant was and is a Delaware limited liability

  company duly licensed to transact business in the State of Florida.

         8.      At all times material hereto, Plaintiff owned and continues to own the subject

  property, which is located in Miami-Dade County, Florida with an address of 1525 N.E. 128th

  Street, North Miami, FL 33161.

         9.      Prior to the violations alleged herein, the Defendant was hired to service the subject

  loan. More specifically, Plaintiff was notified by written correspondence dated October 17, 2019

  that Defendant had been hired to service his mortgage.

         10.     At all times material hereto, the Defendant is and was a loan servicer as the term is

  defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan obligation

  secured by a mortgage upon the subject property.




                                                   2
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 11




          11.     The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

  2602(1) and 12 C.F.R. § 1024.2(b) and referred to by the Defendant as loan number 05XXXX2274.

                        BACKGROUND AND GENERAL ALLEGATIONS

          12.     In approximately May 9, 2007, Plaintiff entered into a promissory note agreement

  (the “Note”) with Countywide Home Loans Inc. for what he intended to be his primary residence.

          13.     The Note was secured by a mortgage on the subject property (the “Mortgage”) (the

  “Note” and the “Mortgage” are collectively referred to as the “Loan”).

          14.     NEWREZ as the current servicer of the loan has been returning mortgage payments

  to Plaintiff and alleging that his loan is past due.

          15.     NEWREZ has also force placed insurance on Plaintiff’s mortgage.

          16.     Because of Defendant’s conduct, on December 12, 2020, Plaintiff sent a specific

  Request for Information via certified mail to Defendant seeking information regarding the returned

  mortgage payments, as well as the force placed insurance, and a variety of other topics to ensure

  that his mortgage was being properly serviced. (See Exhibit “A”)

          17.     Amongst other things, the Request for Information requested the following:

                  a. Please provide a complete pay history for the life of the loan.

                  b. Please provide a copy of all escrow analyses performed on the loan since

                      January 2017.

                  c. Please provide copies of all invoices received from all insurance companies for

                      the subject property since January 2017.

                  d. Provide a list of payments to all insurance companies since January, 2017,

                      including the payee and the date of payment.




                                                     3
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 4 of 11




           18.      Both the complete pay history and the insurance documents would allow Mr.

  McHenry to see exactly where things have gone awry and would provide necessary information

  to verify that Mr. McHenry is correct and allow him to take the steps necessary to rectify the

  situation.

           19.      Even if Mr. McHenry is not correct despite his certainty, the requested information

  will allow Mr. McHenry to take steps to ensure his loan is current.

           20.      The Qualified Written request also asserted as a servicing error pursuant to 12

  C.F.R § 1204.35 that Mr. McHenry is not in default of his loan obligations.

           21.      The due date for the response was thirty (30) business days after Defendant received

  Plaintiff’s Request for Information on December 14, 2020.

           22.      In derogation of RESPA, Defendant simply ignored Plaintiff’s written request.

           23.      Instead, Defendant simply mailed Plaintiff a “Validation of Debt” letter, which did

  not respond to Plaintiff’s specific questions, particularly those relating to the force placed

  insurance on his property. (See Exhibit “B,” attached)

           24.      Because of Defendant’s refusal to reply with its obligations pursuant to RESPA,

  Plaintiff was forced to hire then retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel to

  represent him, and to obtain the documentation necessary to evaluate the servicing of his loan.

      I.         The Request for Information and Notice of Error

           25.      In furtherance of the efforts to assist Mr. McHenry, Loan Lawyers sent a second

  request to NEWREZ on or about February 8, 2021. (Exhibit “C”)

           26.      Plaintiff’s second request to Defendant was received by NEWREZ on or about

  February 11, 2021.




                                                     4
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 5 of 11




            27.   Plaintiff was forced to send the second (2nd) Request for information due to

  Defendant’s failure to respond to his First (1st) Request for Information as required pursuant to

  federal law.

            28.   The letter mentioned in the preceding paragraph gave NEWREZ additional time to

  respond to the Qualified Written Request and also provided notice and opportunity to cure in the

  event NEWREZ believed that there was any agreement that provided for such before taking legal

  action.

            29.   Plaintiff sent Defendant his second request on February 8th, 2021.

            30.   Plaintiff incurred $7.05 in postage fees in order to send his second (2 nd) Request for

  Information to Defendant.

            31.   The need to send Exhibit “C” and incur the expense of mailing directly flows from

  NEWREZ’s failure to response to the initial Qualified Written Request.

            32.   In addition to incurring the mailing expenses referenced above as a result of

  NEWREZ’s failure to comply with RESPA, Mr. McHenry has also suffered emotional distress.

            33.   As previously alleged herein, Mr. McHenry does not believe he has ever defaulted

  on his mortgage or insurance obligations. He is suffering from stress, anxiety, and worry due to

  being placed into foreclosure, and from being in the dark as to what has gone awry with his loan.

            34.   Once Mr. McHenry has the information requested in the Qualified Written Request

  and the explanation from NEWREZ, he can then take the next steps to rectify whatever has gone

  wrong.

            35.   Every day that goes by without a response is one more day of suffering from the

  uncertainty of why NEWREZ is alleging that Mr. McHenry is in default of his loan and insurance

  obligations, and another day of worry, stress, and anxiety due to being placed into foreclosure.




                                                     5
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 6 of 11




           36.   Once Mr. McHenry has the response to the Qualified Written request, he will then

  be able to take the next steps to avoid foreclosure, but without this information, he is unable to

  determine what steps are necessary and is suffering from stress, anxiety, and worry due to this

  uncertainty created by NEWREZ.

           37.   Further, every month that goes by is another month of mounting fees and charges

  that are being assessed on his loan account with NEWREZ.

  II.      Requirements After NEWREZ Received Plaintiff's Qualified Written Request

           38.   The Defendant was obligated to acknowledge receipt of Plaintiffs' Qualified

  Written Request in writing within five (5) business days pursuant to 12 C.F.R. § 1024.36(c) and

  12 C.F.R. § 1024.36(d). NEWREZ never provided the acknowledgement letter.

           39.   The Defendant was further required to provide a written response to Plaintiffs'

  additional information requests within thirty (30) business days, with the requested information

  included or a written statement that the “requested information is not available to the servicer” and

  the “basis for the servicer’s determination.” See 12 C.F.R. § 1024.36(d).

           40.   Pursuant to RESPA under 12 C.F.R. § 1024.36(d) NEWREZ was required to

  provide its’ written response to the Request for Information for a complete pay history for the life

  of the loan and the mortgage statements from 2017 to the present. Despite almost five (5) months

  elapsing, NEWREZ has still failed to do so.

           41.   The Defendant was further required to provide a written response to Plaintiffs'

  Notice of Error within thirty (30) business days after having conducted a reasonable investigation

  and sharing the results of that investigation with Mr. McHenry, and correcting any servicing errors.

  See 12 C.F.R. § 1024.35(e). Despite almost five (5) months elapsing, NEWREZ has still failed to

  do so.




                                                   6
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 7 of 11




         42.    Exhibit “C” provided the Defendant with an additional opportunity to comply with

  the law thus granting an extension without a request, however NEWREZ has still failed to comply.

         43.    Despite those efforts, the Defendant has failed or refused to respond to and correct

  the errors of which they were advised, contrary to 12 C.F.R. § 1024.35, and has failed or refused

  to respond to Plaintiff's RFI, contrary to 12 C.F.R. § 1024.36(c) and 12 C.F.R. §

  1024.36(d)(2)(i)(B), as well. Each of these errors in NEWREZ’s servicing conduct is a violation

  of RESPA.

                           COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

         44.    Plaintiff repeats, re-alleges and incorporates by reference paragraphs 1 through 43

  against the Defendant.

         45.    Section 6, Subsection (k) of RESPA states in relevant part:

                (k) Servicer prohibitions
                (1) In general
                        A servicer of a federally related mortgage shall not--

                ****
                (C) fail to take timely action to respond to a borrower’s requests to correct
                errors relating to allocation of payments, final balances for purposes of
                paying off the loan, or avoiding foreclosure, or other standard servicer’s
                duties;

                ****
                (E) fail to comply with any other obligation found by the [CFPB], by
                regulation, to be appropriate to carry out the consumer protection purposes
                of this chapter.
                12 U.S.C. § 2605(k)

         46.    12 C.F.R. § 1024.35 (Notice of Error) and § 1024.36 (Request for Information) of

  Regulation X were both promulgated pursuant to Section 6 of RESPA and thus subject to RESPA’s

  private right of action. See Mortgage Servicing Rules Under the Real Estate Settlement Procedures



                                                  7
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 8 of 11




  Act (Regulation X), 78 FR 10696, 10714, 78 FR 10696-01, 10714 (“The [CFPB] notes that

  regulations established pursuant to section 6 of RESPA are subject to section 6(f) of RESPA,

  which provides borrowers a private right of action to enforce such regulations”). See also Mortgage

  Servicing Rules Under the Real Estate Settlement Procedures Act (Regulation X), 78 FR 10696,

  at 10737, 10, 78 FR 10696-01, at 10737, 10 (the CFPB noting that 12 C.F.R. § 1024.35 implement

  Section 6(k)(1)(C) and 6(k)(1)(D) respectively).

          47.    The CFPB’s authority to prescribe such regulations under 12 U.S.C. §

  2605(k)(1)(E), is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such

  rules and regulations, to make such interpretations, and to grant such reasonable exemptions for

  classes of transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. §

  2617.

          48.    NEWREZ’s failure to respond to the Request for Information and Notice of Error

  is a violation of federal Regulation X.

          49.    Where no pay history for the life of the loan nor the mortgage statements from 2017

  to the present were ever provided, the Defendant has also failed to or refused to comply with 12

  C.F.R. § 1024.36(c) and 12 C.F.R. § 1024.36(d)(2)(i)(B) by not providing any written response to

  a request for information within the required timeframe.

          50.    Further, by failing to conduct a reasonable investigation of the errors alleged by

  Mr. McHenry, by failing to inform Mr. McHenry of the results of that investigation, and by failing

  to correct any errors, the Defendant has also failed to or refused to comply with 12 C.F.R. §

  1024.35(e)(1) and 12 C.F.R. § 1024.35(e)(3)(i)(B).

          51.    As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(E).




                                                     8
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 9 of 11




            52.   Plaintiff has hired Loan Lawyers, LLC and Consumer Law Organization, PA, for

  legal representation in this action and has agreed to pay a reasonable attorney's fee.

            53.   The Plaintiff has been injured in fact, and suffered actual damages by virtue of the

  Defendant’s repeated violations of those legal rights and protections, which Congress provided to

  the Plaintiffs and other consumers like them. The threshold of the Defendant’s violations stem

  from the failure to provide the information requested in the Request for Information and for failing

  to conduct a reasonable investigation of the errors alleged by Mr. McHenry, by failing to inform

  Mr. McHenry of the results of that investigation, and by failing to correct any errors. These injuries

  are in the form of postage costs and emotional distress damages as more particularly described

  herein.

            54.   Further, Mr. McHenry seeks nominal damages for violation of his rights pursuant

  to RESPA and implemented through regulation X as is more particularly described herein.

            55.   Therefore, the Plaintiffs’ injuries result in-part from the Defendant’s invasion of a

  legally protected interest that is concrete, particularized, and actual. Simply stated, the Defendant

  violated the Plaintiffs’ procedural rights under RESPA by not providing the information

  responsive to the Plaintiffs’ requests for that information and for failing to respond to the notice

  of error.

            56.   Plaintiff is entitled to actual damages and nominal damages as a result of

  Defendant’s failure to comply with Regulation X and RESPA, pursuant to 12 U.S.C. §

  2605(f)(1)(A), including but not limited to: (1) photocopying costs and postage costs incurred in

  mailing Plaintiff’s reminder letter and notice and opportunity to cure and (2) emotional distress

  due to Defendant’s failure to adequately respond to inquiries as required by RESPA. See Martinez

  v. Shellpoint Mortgage Servicing, 16-60026-CIV, 2016 WL 6600437 (S.D. Fla. Nov. 8, 2016);




                                                    9
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 10 of 11




  Porciello v. Bank of Am., N.A., 8:14-CV-1511-T-17AEP, 2015 WL 899942 (M.D. Fla. Mar. 3,

  2015)(same); Bryan v. Fed. Nat. Mortg. Ass'n, 8:14-CV-307-T-26TGW, 2014 WL 2988097 (M.D.

  Fla. July 2, 2014)(finding that the plaintiffs sufficiently alleged damages in the form of emotional

  distress, anxiety, embarrassment). Plaintiff has also suffered actual damages in the form of

  emotional distress, anxiety, the constant fear of losing their property, worry, embarrassment, and

  anguish as a result of the ongoing failures of the Defendant to address the Plaintiff’s concerns

  relating to his loan. See Bryan, 2014 WL 2988097 (the court finding that the plaintiffs sufficiently

  alleged damages in the form of emotional distress, anxiety, embarrassment).

         57.     Plaintiff is entitled to the costs of this action, together with a reasonable attorney's

  fee as determined by the court, pursuant to 12 U.S.C. § 2605(f)(3).

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Allan McHenry, respectfully ask this Court to enter an order

  granting judgment for the following:

         (a) That the Defendant be required to provide the totality of the information requested in

               Plaintiff's request for information with detail and specificity;

         (b) That the Defendant be ordered to conduct a reasonable investigation of the errors

               alleged by Mr. McHenry, inform Mr. McHenry of the results of that investigation, and

               correct any errors found in the investigation;

         (c) For actual damages, statutory damages, costs, and reasonable attorney’s fees, pursuant

               to 12 U.S.C. § 2605(f); and

         (d) Such other relief to which this Honorable Court may deem just and proper.

                                        DEMAND FOR JURY

         Plaintiff, Allan McHenry, hereby demands a trial by jury of all issues so triable.




                                                    10
Case 1:21-cv-21851-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 11 of 11




  Date: May 18, 2021                 Respectfully Submitted,

                                     /s/ J. Dennis Card Jr.
                                     J. Dennis Card, Jr., Esq.
                                     FL Bar No.: 0487473
                                     E-mail: dennis@cloorg.com
                                     CONSUMER LAW ORGANIZATION, P.A.
                                     721 US Highway 1, Suite 201
                                     North Palm Beach, Florida 33408
                                     Telephone: (561) 822-3446
                                     Facsimile: (305) 574-0132

                                     /s/ Matthew D. Bavaro
                                     Matthew D. Bavaro, Esquire
                                     FL Bar No.: 175821
                                     E-mail: matthew@fight13.com
                                     LOAN LAWYERS, LLC
                                     3201 Griffin Road #100
                                     Fort Lauderdale, FL 33312
                                     Telephone: (954) 523-4357
                                     Facsimile: (954) 581-2786

                                     Attorneys for Plaintiff




                                       11
